Davison, J.
Flagg sued Fleming before a justice of the peace to recover 15 dollars for services as an attorney at law. The cause of action, filed before the justice, shows the services for which Flagg sued, to have been rendered in a case in the La Grange Circuit Court, wherein one Isaac Robbins was plaintiff, and Alexander Fleming, Silas Thrailkill, John A. Kenton, and eleven others, were defendants. The justice gave judgment for Flagg. Fleming appeals.
During the trial in the Common Pleas, Fleming offered to prove that Thrailkill, one of his co-defendants in the Circuit Court case, had paid Flagg 40 dollars for services as attorney in said case; also, that Kenton, another co-defendant, had paid him, Flagg, 12 dollars for services in the same case. The Court refused to admit the evidence. The case was submitted to a jury, who gave a general verdict, in favor of the plaintiff, for 40 dollars; and also found, specially, that the services in question were rendered for F leming alone, and that he alone-was liable to pay for them. Judgment, over a motion for a new trial, was rendered on the verdict.
The ground upon which the Court refused the evidence, is not stated in the record. We think, however, that it was irrelevant. In the absence of any thing from which a different inference might be drawn, it must be *364Presume<^ that payments made to Flagg, were made on account of the separate liability of those who made not on account of services for which a recovery is sought in this action. The evidence, ia our opinion, was not pertinent to the case, and was, therefore, inadmissible.
A. Mlisoriy for the appellant.

Per Curiam.

The judgment is affirmed with 10 per cent, damages and costs.